      IN THE UNITED STATES DISTRICT COIIRTFOR THE NORTHERN
               DISTRICT OF LLINOIS, EASTERNDIVISION

TIBERIU        KLEIN
                          Plaintiff
                                                   )
                                                   )
                                                                     FILEtrD
vs.                                                )
                                                                            t,tAR 14 zorfirYl
                                                   )
DAVID A.        NOVOSELSKY                         )                   THOMAS G. BRUTON
(Wisconsin      resident)                          )                CLERK, U.S. DISTRICT COURT
WILLIAM J. MADDUX in his individual and            )
offi.cial   capacity                               ) Civil ActionNo.lT CY 7177
DANIEL M. LOCALLO in his individual and            )
official capacity                                  )
WILLIAM J. HADDAD in his individual and            ) Honorable: EDMOND E. CHANG
official capacity                                  )
GREYHOUND LINES, INC.                              ) Magistrate Judge: Michael T. Mason
CRISTINA ZWNCA(forei gn national)       )
MARIA ZVUNCA (foreign national)         )
VASILE ZVUNCA (foreign national)        )
MB FII\TANCIAL BANK, N.A.               )
(Maryland corporation)                  )
                            Defendants              )


       MOTION PURSUANT TO F.R.C.P 60(b) TO VACATE ORDER AND
     TUDGME*1BBg.'ili$f
                                         ;1',?,f,T?#:$HBS,BiJ,$*LACKoF
Now comes PlaintiffTiberiu Klein and respectfully brings this motion pursuant to

F.R.C.P. 60(b)(1), (2), (4), (5), (6) asking this court to vacate its order and judgment

on the merits, Doc # 138 and Doc #139 and dismiss the case for lack of federal subjet

matter jurisdiction and lack of diversity jurisdiction, and state:


                                               Facts
            Plaintiff filed an amended complaint under complete diversity ofjurisdiction

            and one single federal count under 42 USC 51985 which was challenged by

        MB Financial Bank as time barred due to more than two years from the

        occurrence. No defendants challenged the diversity jurisdiction.
                                                                                           2
During the briefing on motions to dismiss, the appellate court issued an

opinion in another case Klein, u. O'Brien 884 F. 3d 754 (March 9. 20181.

prohibiting Plaintiff to file certain type of federal lawsuit in this circuit, and

defendants claim this court should dismiss the case based on that injunction.

This court decided to continue the case after the appellate court entered the

opinion in Klein v. O'Brien 884 F. 3d 754 (March 9. 2018) reasoning in its

order from August 13, 2018 , Doc. 138, pg.    Il-I2 that it issues the opinion on
the merits solely because the injunction may not apply to this case because      it
only referred to future cases, while expressing reservation of not having

jurisdiction and authority to entertain this case on the merits due to that

injunction. Doc. 138 page L1-12. Plaintiff then appealed.

During docketing the appeal on October 3, 2018 defendant MB Financial

Bank, N.A filed a jurisdictional statement claiming that he was an Illinois

citizen and the district court lacked diversity jurisdiction.   Exhibit   1


That took Plaintiff by surprise because he knew of a federal case from 2004

when MB Financial Bank was sued under diversity of jurisdiction in this

district. This time MB Financial Bank N.A., presented a Supreme Court

decision from 2006 which changed the law in allowing national banks to have

two domiciles for purpose of citizenship, which the Plaintiff was not aware

and was hard to assume since he knew that only one domicile is possible. In

addition Plaintiff was also surprised because MB Financial could have

disclosed this information during the Motion under Fed. R. Civ. P. 59 filed by
Plaintiff earlier in September 2018, but chose to remain silent.

Upon receiving this information, Plaintiff requested the appellate court to

dismiss the appeals for lack of jurisdiction and direct the district court to

dismiss the case for lack of jurisdiction.   Exhibit   2

On December 13, 2018 the appellate court denied the motion without

prejudice for Plaintiff to seek a Circuit Rule 57 from this court, but also

issued a rule to show cause against Plaintiffof why he continued this case

after the circuit court entered the opinion in Klein v. O'Brien 884 F. 3d754

Qtlarch 9, 20L8).   Exhibit   3

Plaintiff did not expected that knowing that when this issue was raised by

defendant Greyhound, this court continued the case under belief that

injunction in Klein v. O'Brien 884 F. 3d 754 (March 9, 2018) applies only to

future cases. Also Plaintiff did not know what it mean to seek a Circuit Rule

57 from this court and on what kind of motion to come in front of this court

when the case was closed. Plaintiff became afraid to pursue the appeals,

realizing that would be dismissed for lack of jurisdiction either because of the

injunction or because of lack of diversity ofjurisdiction. Filing a brief when

jurisdiction was lacking would have subjected him to sanctions.

On December 27,2018 Plaintiff responded to the rule to show cause as

reflected in   Exhibit   4.

On January 22,2019 the appellate court dismissed Plaintiff appeals for want

of prosecution, declaring that the injunction in Klein v. O'Brien 884 F. 3d754
(Nlarch 9, 2018) applied to this case starting with March 9, 2018.      Exhibit     5


The appellate court further entered another order on February 22,2019 to

award attorney fees incurred in the district court amounting $42,941 as

sanctions for plaintiff continuing to prosecute the case and a penalty of

$1,000.   Exhibit   6

                                     Argument

A. The determination by the appellate court that injunction in Klein
   Klein u. O'Brien 884 F. 3d 754 (March 9, 2018) (March 9, 2018)
   applied to this case, when the district court believed it did not,
   and new evidence reflecting lack of diversity jurisdiction
   qualifies as a reason to vaeate the judgement pursuant to Fed. R.
   Civ. P 60 (b) (1) (4), (5), (6) in favor of dismissal for lack of
   jurisdiction
   a.   Fed. R. Civ. P 60 (b) (1), (2).   It was a excusable mistake, neglect and

        surprise for Plaintiff not to understand the opinion applies to existing

        cases, which prevented    Plaintiff to move for dismissal of the   case based

        on injunction earlier. This court was also under belief that    it only

        applies to future cases, which makes a compelling argument that

        Plaintiff has an excusable neglect or excusable mistake or surprise.

        It was also an excusable mistake, neglect, surprise and newly

        discovered evidence which could not be discovered in time for a Rue 59,

        that MB Financia1 Ban. N.A could have two domiciles and be deemed

        an Illinois Cttizen, especially since MB Financial chose to conceal this

        aspect, while Plaintiff had a reasonably expectancy that their attorney

        have an obligation to disclose lack of diversity jurisdiction to the Court.
     Espinueua u. Garrett, 895 F.2d 1164, 1166 (7th Cir. 1990), and should

     have done so promptly, not for the first time in appeal. See: Perlman         u.


     Swiss Banh Comprehensiue Disability Protection Plan, 195 F.3d

     975,977-7S (7th Cir. 1999). The Plaintiff cannot explain why MB

     Financial did that, except that either they hoped to obtain a dismissal

     on the merits in federal court to avoid the state court where defendant

     Novoselsky was already sanctioned or after they saw the appellate

     court entire the injunction in Klein u. O'Brien 884 F. 3d 754 (March         9,


     20181they calculated their silence as such to seek sanctions, which

     they obtained.

b.   Fed. R. Civ. P 60 (b) (4), (6) The order on the merits is void because

     the Plaintiffwas enjoined to pursue federal lawsuits in this circuit and

     as result he could not generate a controversy necessary for       this Court

     under Article    III   of US Constitution to assert jurisdiction over this

     case. Absence of jurisdiction leads to the order as to merits to become

     void and the requirement that court dismiss the case for lack of

     jurisdiction. Steel Co. u. Citizens for Better Enuironment.523TJ.S.83

     (1ee8).

     Fed. R. Civ. P 60 (b), (5). Applying this judgment prospectively is no

     longer equitable because after Plaintiff was enjoined and was

     sanctioned$ 42,94L by the appellate court it is no longer equitable to

     also maintain a judgment on the merits. In fact maintaining a
      judgment on the merits would have the legal effect of negating the

      injunction to prosecute case, while Plaintiff still be required to pay

      $42,941as sanction for violating injunction not recognized by this

      court, which is absurd and inequitable.


B. The court could not have supplemental jurisdiction over state
   claim absent diversity jurisdiction as result of the injunction in
   Klein u. O'Brien 884 F. 3d 754 (March 9, 2018) and Plaintiff
   complaint not requesting supplemental iurisdiction, and those
   must be dismissed for lach of jurisdiction.

   The evidence from MB Financial Bank, N.A. showing the district Court

   lacked diversity jurisdiction requires dismissal of state claims for lack of

  jurisdiction because on its face, the Plaintiff did not requested from this

   court in his amended complaint to assert supplemental jurisdiction over

   state claims. The lack of diversity jurisdiction applies to the date when the

   complaint was fi.led and predates the injunction in Klein u. O'Brien 884 F.

   3d 754 (March 9. 2018\. wherefore all the state claims filed should be

   dismissed for lack of jurisdiction regardless of the injunction otherwise          it
   would conflict with Article     III   of U.S. Constitution and Steel u. Citizens

   For Better Enuironment. 523 U.S. 83 (1998\.

   Then the enforcement of the injunction in Klein u. O'Brien 884 F. 3d 754

   (March 9. 2018\ deprives this court of jurisdiction or power to entertain

   the federal claim or without a controversy as to the federal claim as

   required in Article   III   of US Constitution, wherefore    it could not assert

   supplemental jurisdiction anyway. The directive of the United States
  Supreme Court is to dismiss for lack of subject matter jurisdiction. See:

  Steel u. Citizens For Better Enuironment. 523 U.S. 83 (1998.1

C. The 7th Circuit dismissed appeals for want of prosecution, but in
   its order specified (a) that Plaintiff was enjoined to maintain the
   case l7cv7t77, (b) the lawsuit was"iurisdictional friuoloud'

  Bot declarations (a) and (b) directly implies the case was advanced by this

  court in absence offederaljurisdiction and lack ofcontroversy needed

   under Article   III,   and means that Plaintiff could not have obtained relief

   in this district where he frled suit even if his case would have been

   meritorious. This satisfi.es the prong set by United States Supreme Court

   inin   Steel u. Citizens For Better Enuironment. 523 U.S. 83 (1998.) that the

   decision of this court issued on August 13, 2018 was mere hypothetical

   and absent of elements of controversy required. under Article     III. The
   court has an obligation to follow the United States Supreme Court

   directive in Steel u. Citizens For Better Enuironment. 523 U.S. 83 (1998.)

   and dismiss the case for lack of jurisdiction.

D. This court ruling that it does not have jurisdiction and authority
   to entertain the merits of this case if the Seventh Circuit decides
   that injunction in Klein u. O'Brien 884 F. 3d 754 (March 9. 2018.)
   applies to this case is binding on this court to vacate the decision
   on the merits and dismiss for lack of jurisdiction, because its
   assumption of jurisdiction was incorrect. Steel u. Citizens For
   Better Enuironment. 523 U.S. 83 (1998)

   The United States Supreme Court in Steel u. Citizens For Better

   Enuironment. 523 U.S. 83 (1998\ decided that hypothetical discussion on

   deciding the merits shall be abandoned in favor of dismissal for lack of
jurisdiction and that lack of jurisdiction cannot exists with a decision on

merits, because the first renders the other void'

This court presented in its opinion from August 13th, 2018 at page L1--Lz,

hypothetical decision on the merits incumbent on whether the appellate

court would decide that injunction applies to this case, which is reflected

in the following paragraphs:



   "The Seventh Circuit explained that Klein was "not entitled to

   divert the time of federal judges ... from the needs of more

   deserving litigants," and advised Klein that "[a]ny further

   federal litigation related to the 2002 accident, and the state

   suits to which   it   gave rise,   will   be penalized." Id.

   In light of those statements, the proper step might be to

    dismiss this lawsuit immediately without in-depth

    analysis. But it is not crystal clear that summary dismissal is

    the proper approach. First, this case was filed well before the

    Seventh Circuit opinion issued, and            it   is not obuious whether

    that opinion meant to dispose of existing lawsuits.                See id.

    ("Any further federal litigation ... will be penalized.") (emphasis

    added). Nor did the Seventh Circuit take formal steps to shut

    down already-pending cases. Finally, although the Court was

    wary of imposing yet more costs on the defendants to this
   lawsuit, the lion's share of the work of the briefing was complete

   by the time the Seventh Circuit issued its opinion. All that

   remained was to fiIe reply briefs. On balance, and out of an

   abundance of caution, the Court elected to proceed with

   the briefing schedule and to address Klein's claims on

   their merits. Of eourse. if the Court misinterpreted the
   adrnonition. then the Seventh Circuit no doubt           wiltqakq
   that clear during the almost-certain appeal that Klein will file
   after the dismissal of this case."



The phrase: "[t]he proper step might be to dismiss this lawsuit

immediately without in-depth analysis." acknowledges the relief is to

dismiss the case for lack of jurisdiction if the injunction applies.

The phrase: "[O]n balance, and out of an abundance of caution, the Court

elected to proceed with the briefing schedule and to address Klein's claims

on their merits" acknowledges that the court is entertaining the merits

hypothetical.

The phrase: "[O]f course, if the Court misinterpreted the admonition, then

the Seventh Circuit no doubt will make that clear" acknowledges the this

court awaited from Seventh Circuit to decide whether injunction applies

upon which would vacate the order and judgment of August 13th, 2018,

Doc. 138 and 139.


                                                                           l0
   Because the court order of August 13th, 2018, Doc. 138, incorporates and

   maintains viable the alternative of dismissing the case without deciding

   the merits incumbent of the Seventh Circuit determination as to

   applicability of the injunction and the Seventh Circuit wanted to know

   this court position as indicative ruling, this court must vacate the order

   and judgement and dismiss this case for lack of jurisdiction not on the

   merits.

   Because the injunction was retroactive, this court lacked controversy

   retroactively before the issuance of the order of August 13th, 2019 thus is

   bound to dismiss for lack of jurisdiction, nunc pro tunc, accordingly to

   Steel u. Citizens For Better Enuironment. 523 [J.5. 83 (1998\.

   In addition.,   Ste.e.l,   u- Ci,ti.ze.ns For Better Enuironment- 523 U.S. 83 (1998\

   deems such an order void and of no effect, therefore          it is in the interest of
   justice as well a court obligation toward a Supreme Court Opinion to

   vacate the order and enter the dismissal for lack of jurisdiction.


Respectfully fiIed on March 8th, 2019, and noticed on March 14th,2019




     e
Tiberiu Klein -pro-se
11840 Covey Lane
Huntley, IL -6O7L2,
312-806 8475




                                                                                          1l
                                  CERTIFICATE OF SERVICE
                                                                          @t
I, the undersigned respectfully state that I served a copy of the said MotidiD6ffi-d6nt-s attorneys
at the service provided in the service list, and a copy of the Notice of Motion for presentment  by
deposition a copy with the US Postal Office within 14 days of date pf presentment as required by
Local Rule 5.3(a)(2) and also by electronic means emails to the emails provided by the attomeys
representing parties.




Tiberiu Klein




                                                                                                 12
Defendant David A. Novoselsky (pro se)
25 North County Street, lst Floor Waukeganr lL 60085
(847) 782-s800
dnovo@novoselsky.com service@novoselsky. com

 Defendant MB Financial Bank, N.A.
 James E. Dahl Christopher J. Miller Dahl & Bonadies LLC
 30 North LaSalle, Suite 1500
 Chicago, lL 60602
 (3r2) 641-324s
j dahl@dahlfirm.com cmiller@dahlfi rm.com


       Defendants William J. Maddux, Daniel M.
Locallo and William J. Haddad
       Michael T. Dierkes
       Illinois Attorney General's
Office 100 West Randolph Street,
13tr Floor Chicago, IL 60601
       (312) 814-3672
       mdierkes@ats.state. il.us


                                                  NIrr,sEN, Zpsz &ANras, P.C.
                                                  55 West Monroe Street, Suite 1800
                                                  Chicago, IL 60603-5001
                                                  Tel: (312)322-9900
                                                  Fax: (312) 322-9977
                                          Email : pbozy ch@nzalaw. com
                                                  pj ayakumar @r.r;alaw . com
                                                  Counsel for Greyhound Lines, Inc.




                                                                                  13
E,XHIBIT 1
         Case: 18-2977         Document:9             Filed: LAIA3ZALB        Pages:5


                                       Appeal No. 18-2977


                           UNITED STATES COIIRT OF APPEALS
                               FOR TI{E SEVENTH CIRCUIT


TIBEzuU KLEIN,                                )      Appeal from the United States Diskict
                                              )      Court for the Northern District of Illinois,
              Plaintiff-Appellant             )      Eastern Division
                                              )
No. 18-2977           v.                      )      No. 17-cv-07177
                                              )
DAVTD A. NOVOSELSKY, et al.,                  )      Honorable Edmond E. Chang
                                              )
               Defendants-Appellees.          )


                DEFENDANT-APPELLEE, MB FINANCIAL BANK, N.A.'S
                           DOCKETING STATEMENT

       Defendant-Appellee, MB Financial Banh N.A. ("MB"), bY and through its attomey

James E. Dahl, submits, pursuant to   Circuit Rule 3(c)(1) and 28(a), the following docketing

statement in order to correct and complete the docketing statement filed by Plaintiff-Appellant,

Tiberiu Klein, on September 19, 2018 (Doc. #5):

                                        I.
                           STATEMENT OF JURISDICTION
                      FOR THE UNITED STATES DISTRICT COTIRT

       Plaintiff-Appellant brought claims against MB and other the defendants-appellees

alleging that, during the state and federal lawsuits that arose from the 2002 deathof Plaintiff-

Appellant's wife, ClaudiaZvunca, MB entered into a far-reaching conspiracy with three Cook

County judges, lawyer David Novoselsky, and Greyhound to violate PlaintiflAppellant's civil rights

under 42 U.S.C. $ 1985(3). The United States District Court for the Northern District of Illinois,

Eastem Division (the "District Court"), thus had subject matter jurisdiction pursuant to 28 U.S.C.

$ 1331 and28 U.S.C. $ 1343(a).
            Case: t8-2977          Document:9              Filed:   10/03/20L8      Pages: 5


                                                                                                  MB
       with    respect to the   Illinois state law claims asserted by Plaintiff-Appellant against

and the other defendant-appellees in his First Amended
                                                       Complaint ("Amended Complaint;" Dist'

                                                   jurisdiction pursuant to 28 U'S'C' $ 1367(a)'
Ct. Doc. #51), the District Court had supplemental

                                                                        claims under 42        U'S'C'   $
at least until such time as it may have dismissed Plaintiff-Appellant's

1e8s(3).

        plaintiff-Appellant incorrectly states in his Docketing Statement that the District Court

                                                            A national bank "is   a citizen of the State    in
also had jurisdiction pursuant to 28 U.S.C. $ 1332(a).

                                                                                 Wachovia Bank v'
which its main office, as set forth in its articles of association, is located'"
                                                                   a national banking
Schmidt,546 U.S. 303, 303 (2006); see also 28 U.S.C- $ 1348. MB is
                                                                         West Madison Street,
association whose main office is located in the State of lllinois at 800

                                                                        28 U'S'C' $ 1332(a)'
 Chicago. MB is thus a citizen of the state of Illinois for purposes of

                                                                                    is not complete
 Therefore, because MB and plaintiff-Appellant are both citizens of Illinois, there
                                                                                        court to have
 diversity between the plaintiffand all of the defendants, as required for the District

 jurisdiction pursuant to 28 U.S.C. $ 1332(a).

           The District Court, however, did not make any determination or finding with respect to

 whether it had jurisdiction pursuant to 28 U.S.C. $ 1332(a) because it had
                                                                            jurisdiction pursuant to

 28 U.S.C. $ i331 and 28 U.S.C. $ 1343(a).

                                                      IL
                 STATEMENT OF JURISDICTION FOR TIIE UNITED STATES


           The United States Court of Appeals for the Seventh Circuit has jurisdiction of this Appeal

 pursuant to 28 U.S.C. $ 1291 and 28 U.S.C. $ 1294(1).

           Plaintiff-Appellant seeks review of the District Court's "Judgement In A Civil Case" (the
 ..Final Judgment;" Dist. Ct. Doc. #139) and its corresponding "Memorandum Opinion And
          Case: L8-2977          Document: 9              Filed: 1010312018 Pages: 5


                                                         on August 13' 2018' and which
Order" (Dist. Ct. Doc. #138), both of which were entered

                                                  with prejudice. Plaintiff-Appellant also
dismissed plaintiff-Appellant,s Amended Complaint

                                        District court prior to the "Judgement In A Civil
                                                                                          caseo'
seeks review of orders entered by the

                                              include the District          court's: (1) July   18, 2018
and its..Memorandum opinion And order," which
                                                                            (3) June 27       order
order (Dist.   ct. Doc. #130); (2) July 7,2018 order (Dist. ct. Doc' #120);             '2018
                                                              #109); (5) May 16'2018 order (Dist'
(Dist. ct. Doc. #1 lZ); (a) June 1,2018 order (Dist. ct- Doc.

                                                    Doc. #77); (7) March 14,2018 order
                                                                                       (Dist'      ct'
ct. Doc. #g7); (6) Aprl:2,2018 order (Dist. ct.

 Doc. #71); and (8) January 23,2018 order (Dist' Ct'
                                                     Doc' #54)'

                                                                     vacate order Docket
        on september 10,2018, Plaintiff-Appellant filed a "Motion To
                                                       60(b) And stay," which sought to
 #138 And Vacate Judgment #139 Pursuant to FRCP 59 And

                                                           and Memorandum Opinion And
 vacate the District Court's August 13,2018 Final Judgment

 Order. (Dist. Ct. Doc. #140).

         on September     12, 2018, Plaintiff-Appellant   filed his Notice of Appeal'

                                                                              "Motion to
         On September 26,Z1lg,the District Court denied Plaintiff-Appellant's

 Vacate Judgnent." @ist. Ct' Doc. #149.)

                                                                                     of the claims
         This is thus an Appeal from a final judgment and order that adjudicated all

 with respect to all parties, and no parties or issues remain in the District Court'
                                                                       judge.
         This is not a direct appeal from the decision of a magistrate

                                                    m.
                             RELATED APPELLATE PROCEEDINGS
                                                                                                   are
         Circuit Rule 3(c) provides that "if the party believes that earlier appellate proceedings

  suffieiently related to the new appeal, the statement must identifu these proceedings by caption

  and number.,, plaintiff-Appellant's Docketing Statement did not identifu any
                                                                               related appellate

  proceedings.
          Case: L8-2977         Document: 9             Filed:   10/03/2018     Pages: 5



       The   Distict Court, however,   based its Final Judgment, in part, upon claim preclusion

                                                                              Tiberiu Kleinv. Daniel
arising out of another federal lawsuit filed by Plaintiff-Appellant, entitled

                                                                           Court for the
O'Brien, et al.,which was previously pending in the United States District

NorthernDistictof lllinois,EastemDivision,asCaseNo.20l6-cv-11008 (the"20t6Federal

Lawsuit"). After the District Court in the 2016 Federal Lawsuit dismissed Plaintiff'Appellant's

claims with prejudice, Plaintiff-Appellant appealed to this Court as Appellate Case
                                                                                    No' 2017-

2802 andentitled Tiberiu Kleinv. Daniel O'Brien, et al. (the"2016 Appeal'?)'

        On March 9, 2018, this Court decided the 2016 Appeal and affrrmed the District Court's

                                                                                      754 (7th
dismissal of PlaintiflAppellant's claims with prejudice. See Kleinv. O'Brien,884 F.3d

Cir. 2018), cert. denied,lS-7g,2018 WL 3439473 (U.S. Oct. 1, 2018). In its March 9,20i8

decision, this Court stated, in pertinent part, as follows:

        Klein and Xydakis [Klein's then-attorney] have caused havoc in ttre tort litigation.
        They are noi entitled to divert the time of federal judges, too, from the needs of
        more deserving litigants. Klein and Xydakis must understand that they have
        reached the end of the line in federal court. Any funher federal litigation related to
        the 2002 accident, and the state suits to which it gave rise, will be penalized under
        Fed. R. Civ. P. 1 1(c), Fed. R. App. P. 38 and 46(b), (c), 28 U-S.C- 5 1927, and other
        sources of authority to deal with frivolous and repetitious suits.

Klein v. O'Brien, 884 F.3d at 7 57-58.

        For these reasons, the 2016 Appeal is sufficiently related to this Appeal such that   it

 should be identified under Circuit Rule 3(cX2).




 Dated: October 3, 2018                                 Respectfully submitted,

 JAMES E. DAHL (0s68724)                                MB FINANCIAL BANK, N.A.
 DAHL & BONADIES, LLC
 30 North LaSalle Street, Suite 1500                    By:      /s/ James E. Dahl
 Chicago, IL 60602                                               One of Its Attorneys
 (312) 641-324s
 idahl@dahlfirm.com
                L8-2977       Document: 9           Filed:   10/03/2018     Pages: 5



                                       Appeal No. 18-2977


                           UNITED STATES COURT OF APPEALS
                               FOR TIIE SEVENTH CIRCUIT


TIBEzuU KLEIN,                               )     Appeal from the United States District
                                             )     Court for the Northem District of Illinois,
              Plaintiff-APPellant,           )     Eastern Division
                                             )
No.   18-2977         v.                     )     No. 17-cv-07177
                                             )
DAVID A. NOVOSELSKY, et al-,                 )     Honorable Edmond E. Chang
                                             )
              Defendants-Appe llees.         )


                                CERTIFICATE OF SERVICE

The undersigned, an attorney for defendant, MB Financial Bank, N.A., hereby certifies that
.6Defendant-Appetlee, MB Financial Bank, N.A.'s Docketing Statement" was served on
Ocbber 3, 201& with the Clerk of the Court for the United States Court of Appeals for the
Seventh Circuit by using the CM/ECF system. Participants in the case who are registered
CM/ECF us"ts *ill be sirved by the CM/ECF system' I fuither certi8/ that some of the
participants in the case are not CM/ECF users. I have mailed the foregoing document by First-
Class Mail, postage prepaid to the following non-CM/ECF participants:

       Plaintiff-Appellant                                   Plaintiff-Appellant
       Tiberiu Klein                                         Tiberiu Klein
       6914N. KolmarAvenue                                   I 1840 Covey Ln.
       Lincolnwood,lL 60712                                  Huntley, IL 60712.


                                                    By: /s/ James E. Dahl
                                                    Attomey For Defendant,
                                                    MB Financial Bank, N.A.

JAMES E. DAHL (4s68724)
DAHL & BONADIES, LLC
30 North LaSalle Street, Suite 1500
Chicago, IL 60602
(312) 641-324s
idahl(Ddahlfirm.com
EXHIBIT   2
uf€f            B6ilta-zs;i
                                     Docunnent:22-t                Filed: LUAOI?ALS Pages:7

        =lt
  Dtc 0E 201$ cM                         No, 18-29??, No. 1&3337 (consol)
GIHOJ.AGT{ffiXF,DS?ATESCOUR?OFAPPEALSFORTHESEYE'NTECIRCUIT
    CLE$TK
                                                               APPeri No. 1&29??
                                                               Appeal No. l&3337, corsolid.ted
    TiberiuKlein                                  )            FromCascN0, t7 CI|1717
                       Plaintif                   )
    DavidNovoselsky, a'wisconsin Reside:rt ) Hon. ludg: Edmoad
                                                                           E- ch3rg
    MB Financial Baek, u fufuw6a Corporation i       Oiversiry Jurisdictioa, e:(cess of $75,000
                                                - Arpeal following Piaal J::dgemenis and Orden
    Greyhound Lines,Inc' a foreign Delarirare Corp.i
                                                           )
                                                            ) 1. Aagust I3rS18 ad ali otders in progression
                        D€ferdasa                           ) 2. Septembet26,20l8,Denial of
                                                                                             Rule 59{e}

       plaistiff tvlotion To Remaud Tbe Crse X'or Dismisssl Witbout Prejudiee Upou Grounds Of
           Lack Of Juri.*dirtion, Lackof Diversity,&Ioohes Aad Previous Appellate Opiuion

       NOW COME ptaiutiFrypellant and pur$.ret io F.RAP. 27 respecfully request for an order

       pnrsuant to prircipte earmciated in lvfiteheu v. wa11,808 T.3d 1174,1176 {?& Cir. 2015) vacating

       the order of district cogrt aad   diffiiss the case withoui prejudice and in support staies   as   follows:

           1. This Motion is brousbt        pursuant   to the obligatioa of a litigant to raise jurisdictionat

       defiEiencies as early as practicable as &ose were signaled, Espinueva v. Garrett , 895 lr-zd 1i64,

       1156 (?th Cir. 1990), Heinenv, Ncrthrop Grumnan Cotp., 671 F.3d 669,670 (?th Cir. 2012).

           2:   One of the defendaats, MB Fitrmcial Bank        N.A sigsaled only recently ia &eir docketing

       srarment filed io Appeal No. t&2977 (app- Doc- I i) &at he was a non diverse party afld distict

       court lacked diversity jurisdiction meaning     Plaiditrfilsd sffie claims in eror is fedeml courl

           3,   The onty remainiag   ciain of Plaiatif complai:rt afier elimiratiag    the aon-divsrse claims'

       is a federal question claim. aileging aviolerion of civit rigbts 42 USC $ 1985t3) resulted during a

       litigation sr.nrcunding &e death of Plaintiffs wife in Circuit Court of Cook Couaty.

           4- But   aftor Plaintiff fiIed tbis suiq clr.rring the brieflng on motion to dix:risso the district

       court becaure appraised by defenda'*s t&at Plain:ifs federal claim appears to have beea

       prohibited by a decision of Ssven& Cireuit entered in another cese vvhicb was already ia appeal
          Case: L8-2977         Document'.22-L            Flled:   12/a6ftALS Pages:7

                                                   requiti3g distict court not to hear claims
Klein v. O'Briert 884 F. 3dls4,containing larguage

re$tting &orn accident or accideat litigation'
                                                              requested &e district cor:rt to assefi
    5.   Ptaintiffcomplaint and dsfeBdants had not previously
                                              m be stnte claim+ and Plaintiffhas no intentioa
spplemeuel jurisdiction over wtut mw appears
                                                    as ii appears those claincs are also aot
t0 rEquest such srpplemsral jrrisdictioa iu appeal,

permitted to be heard in the districr court by requirement
                                                           of Klsin v' O'Brien" 884 F' 3d 754'

    6. plsintiff offered &e distict    court to sever all tbe accident relaled ciaims    [Dis' Ct' Doc'

                                              ilthe distict coutwould    have refusedto    hes the   case
 116] and rvould not hava filed this appeal

 at the time the sevenlb    circuit in Klein v. o'Brie& 884 r. 3d754 was issued.
                                                                deferedto the swenth          cireuitto
     7.   The posiiiou of dis$ict courtwas of baving doubts and

 clarify oc uihether it can heal the case as evide6ced in the opiaior'
                                                                         E$ibit   I
     g.    The plaintiff believes ihat since the opiniom in Klein
                                                                  v. o'Brien, 884 F. 3d 7S4 was

 issued affer the motion to disraiss were filed, it would be
                                                             fair and equiAble ttrar Plaintiff would is

  glv€n ao opportuaity to withdmw tbe federal lawsuit wif&out prejudice'

     g.                                                                              to *nend tbe
           As the district coirrt opiuion roflects &e Ptaintiff was sot even allowed
                                                                         ?54 was issued'
  complaint as result of the fact &e opinion Klein v' o'Brien, 884 F' 3d

                                                                                      case was lacki:ng af
      i0. Because it appers that diversity jruisdiction and authoritY ta hear &e
                                                                                For Appeals for
  disnict level, the appeltde prartice rEcornmended by Practitioner's ]Iendbook
                                                                      must seek the relief of
  the Seven& Ci$uit aad by seven& Circuit case laur is thar Piaintiff

  vacahr from the appellate corxt that the case be remaoded to the Distict Coult
                                                                                 for aa order

  dismissing dre case without prejridice. Mitchail v. Wall ' 808    f.3d 1174,1\?6 (/'Cir'      2015)

         11. The   Plaistiff filed a docketiag sarcment (ryp. Doc.Z) which timely annorrnced tbe two

  jrxisdictional problems posed by the absence of corrrpiete divetsity and Kleir v- O'Brien, 884 F'
           Case: L8-2977          Document'.72-L               Filed: LZIOOftALB Pages: 7


3d ?54.

                                                  Mootness

                                                                        official website as to
    trZ.In addition, plaintiff res€arch with tbe Comptroller of Cunency

                              Ba* N.A     revealed   tlat tbey had no application       and no authorization
deferdaot MB Finarcial
                                                                                     of adminisfaror
issuod &om tbo       u.$, compBoller of tbe currenry to act as trustee in a position

of esate of deceased and guardia* of minors in civil actiors-

    13,   Piaintiff' awaits a respotrse ftom &e Comptoller              of   Currency under lrrsslo'n Of

Information Act uihich is sche&iled to arrive within the next fi'en:y
                                                                      days'           Exhilit   2

                                                                                                  which
    14. Thr:s     ia additioa of diversity of jruisdiction beiog lackiag, the Plainritr couplaiat

 ia all &e couats alteged oristeace of a fiduciary duty by MB Financial N-A-
                                                                             and Novoselsl(y                as


                                                                        Financial Bank N'A'
 tbeir ageaf or a breasb of fiduciary duties, becaes moot by &e fact MB

 c,ould not wrihout beiag autborized by the Comptroller        ts fulfiii such position of Educiary duty'

     15.   If   auy cornplex ftaud is revealed, ar Ar$ blrxh   it   seems that   Plaintiff must first complain

                                                                                      purue a
 to fre Comptoller of Cgueacy and further is uaclear v&ether he or th* Conptroller to

 civil action, and if diversity does aot existths issue must b€ addressedwith a stl$e cowt"

     i 6. Without existe,nce of a positio*    of fiduciary duty, the issue became moot and thsre can be

 oo federal con&oversy as to a duly" md a nreaningful relief &om appellats cowt on any issBe

  premised oa existence of      iiduciry duty   cannot be obtained and       will   b just hypotb*icai'   Ftynu

  v. Saadah1,58 F.3d283,287 (Tthcir' 1995)

      17. The parties may aot consent to appeliats jurisdictio*- Trademaa International, lnc. v.

  Blach     724 ?.3d    l004,l010fth Cir. 2013); Unitsd        Stato$   v. Smi& ,9y252A 98'99 (7th Cir.

  l*3);see       also Utrit€d States v, Tittjrary , 235 F.3d 330" 335 (?th Cir' 2OOO)"     Sipilarly, the cotrt

  itself may noq as a rulc, choose to pass on jurisdictioaal issues and decide the case on the merits.
         case:     L8-2g77 Dscument"            2?^1          Filed:   Laa6l2BL8          Pages: 7


                                                        83, 94'102 {1998)'
Steel Co. v. Citizers For A Bstter Envirormenr 523 U.S.




                                                                      the following relie&:
   ISHERETSRE the Plaintiffrespectrully ltroves for iLe e,ntry oae of

   A.                                                         court to disrsiss the wtirs case or
                ,Jacan11 by remanding the case to &e disirict

        ths state ctaims without prejudice for the reasons of lack
                                                                   ofjurisdictioa and complete

                                                                                          the suit in
        diversity and mootness, as such thx Plaintiffwill not be prejudiced ia re-'filing

        srare cowts as    in Mitcheli v. wali , 808 F.3d !l?4,11?6 (?thcir. 2015) OR

    B"            In Alt€rEative for an order re,m.andiag &e        case   tc distrio court oaly ra disnaiss

        state claims without preju,clice, and altowicg       Flaintiffthe voluotarily wi&drawiag of       the    ,




    C.             In Altemative to modiff the injunctioe issued ir: Klein v' O'Brien" S84 F. 3d154

         as   io this case, or to clariff that is inappllcable to this case, and reset the bdefing schedule

         so that Plaifltitr ca&   flle a brief rvi*rout ftariag   tb.at he would violate anything set   in the

         previous Sevendr Circuit opinion.




 Respect'futly zubmitted this date of December 6, 2S18,



                                             *(-*
                                                 TiberiuKlEin

 Newaddress:                                      Old address:
 i1M0 Covey Ln                                    C/O Ioan Rusu
 Hrmtley, IL-60142                                  6914 N   Kol$ar
 (312)80684?s                                       Lincohwood IL-S0712
EXHIBIT 3
                         L8-2977            Document: 23       Filed:   L2lL3l2A18   Pages: 1



                                                     CIRCUIT
     UNITED STATES COURT OF APPEATS FOR THE SEVENITH


EverettMcl(irdeyDrlGen United States Courthouse
        Room 2722' 219 S. Dearbom Street
             Chicago, Illinois 50504

                                                     ffi
                                                       ORDER
                                                                                 Office of the Clerk
                                                                                Phone: (312) 435-5850
                                                                                ww,eT.uscourts.gov




  December 13,2018




      Upon consideration of the PLAINTIFF MOTION TO REMAND THE CASE
 FOR DISMISSAL WITHOUT PREJUDICE UPON GROUNDS OF LACK OF
 FURISDICTION, LACK OF DIVERSITY, MOOTNESS AND PREVIOUS
 APPELLATE OPINION, filed on Decembet 6,2018, by the PIo se aPPellant.

        IT IS ORDERED that this motion is DENIED, but without prejudice to renewal
  under Circuit Rule 57 if the district judge issues an order indicating his willingness to
  dismiss the suit without prejudice for lack of jurisdiction.

         Whether or not the district judge so indicates, Klein must within 14 days show
  cause why he should not be subject to sanctions, induding an order under Support
  Systetns International,lnc. o. Mack,4s F.3d 185 (7th Cir. 1995), for continuing to file suits
  in federal court despite the warning contained in this court's prior opinion.




    form name: c7-Order-BTC(form ID: 178)
EXHIBIT 4
       Case: L8-2977      Docurnent: 24          Filed:    12t27l21t1   Pages: 115



                         No. 1E-29?7, No.184337 (consol')
  IIMTEDSTATESCOUBTOFAPPEALSFOBTHESE\IENTHCIBCUIT

fiberiu   Ktein                                    ) Appeal From case No' L7 cv 7177
                         Plaintiff-aPPellant       )
David Novoselsky, a Wisconsin    Besident ) Hon' Edmond '' tOTl*...
                                  Corporation )
MB Financial Bank, a Maryland
o""yr.",alines,     r"".
                         "ff;iffi3;11:ffi,iJr
                                                       ,      R-h"6^

                                                                 *
                                                                     Ff,*Br,
                                                                                     27     n^
                   plaintiff-Appe[ant Response To show cause                "'""d,€-"I9*oo*
                                                                and exhibits in
   The Plaintiff, fiberiu Klein, brings the following argumeuts

support of why not he should be subject to sanctions:

                                         Introduction

                                                                 9, 2018) was
    TIre previous opinion tnKlein u. o'Brien, 884 F. 3d 754March

                                                                as to matters arousing
 aiued. to stop litigation in the fedeml courts of this circuit
                                                                           Novoselsky
 from an out of state accid.ent and aecident litigation. However defendant

 flled two contemporaueous federal lawsuits in Easteru Distriet Of Wisconsin,
                                                                       17cv427 and
 Milwaukee in regard to matters arousiug from accident litigation, No'

  l7cv477 seeking relief either against the estate of Piaintiffs wife, either agaiust

 Plaintiffs attorney. Exhibit    L

     plaintiffcould have been demanded by the federal court or by Novoselsly or
                                                                                 position
 other defendants to join as necessar:F party in any of those suits and' be in a

 to counterclaim had. Novoselsky been able to carry those suits further due to the
                                                                                   fact

  No'oeelsky vras 6ired a-etrrally bv Plaintiff, not by tlre estate of Plaintiffs wife as

  was alleged   in 17cv427, orbecause Novoselsky alleged tn]tcv47? that Plaintiff
       Case: L8-2977      Docurnent: 24          Filed:   12|272ALA      Pages: 3-15



                                                          when suing him ia a case
attorney de&aucled ald. acted. without authorization
                                                         and as baakruptcy creditor'
where Plaintiffinterest was involved as benefrciary
                                                      of eonstitutional rights
    Plaintifffed,eral suit for corruption to d'eprive
                                                          comttrenced' about the same
42usc$1985(3) and defamatioa against Novoselsky
                                                  The sanetiou should not enter when
 time as Novosesky flled his two fed'eral suits'
                                                 belonging to the snme circuit at the
 the Plaintiffopponent used the federal court

 sarne time and' as to same related matter'
                                                                 for exercising    a
    It is Plaintiff understanding that the issue of false arrest
                                                        is excepted from federal
 constitutional right to appeal in lllinois state coqrt
                                                                             45 F' 3tl
 preelusion   *"*rdingly with Support   Systems luternational' Inc' v' Maek'

 185 (7tI Cir. 1995). No federal lawsuit frledby
                                                   Plaintiffis currently pend'ing'

                                         ARGIIMENT

                                    because Plahtiff asked. the district court
                                                                                 to sever
     1- sansLion should not issue                                  claims [Dist' C; Doc'
        the federal lawsuit a.fter the Zir' Cireuit Opinion issued
        116]anddistrictcourtwasuncertainiftheopinionapplies-

  TherecordrevealsclearlythatPlaintiffaskedthed,istrictcowttoseveranyissue
                                                                   Docket 116]' Plahtiff
  that may fal} under the incidence of the opinion [District court
                                                         appellate opiaion of this circuit,
  relied in the district court judge in interareting the
                                                                         should' Eot be
  ard if the district court was uncertaiu if that applies, the Plaintiff

  sanctioned. cor:rt opinion at page 12: "[B]ut it is
                                                       not crystal clear that summary

                                                          frled well before the seventh
  dismissal is the proper approach. First, this case was
                                                                       meant to dispose
  Circuit opinion issued, and. it is not obvious whether that opinion
                                                                        will be penalized'")
   of existing lawsuits. See id. ('Any further federal litigation " '
         Case: L8-2977     Docurnent: 24                Filed: 72127lzAtg         Pages:115


                                                    formal steps to shut down
(emphasis adtted). Nor did the seventh circuit take

already-Pending eases."
                                                                                    by
There was no possibility for   Plaintjffto anticipate that an injunction witl issue
                                              754(a{arch 9' 2018) before he frled the
seveuth circuit in lkein u. o'Brien 884 F, 3d
                                                      district courf to sever
federallawsuit L7cv7L77. The faet Plaintiffasked' the
                                                         after beeoming aware'
anything that came under the incidenee of the injunction

should advocate for not entering auy sanction'
                                                           exceptions {om the
    2.   Issues regarding false arrest by state eourts-are
                                                                       systems
         preclusion pr*& orr"deral courts agsoldingly with support
         Internatioiul,Io.. v. Mack, 45 F. 3d 1g5 (?ta cir. 1995).

                                                                federal eourt was ir
 ?his court is aware that another issue raised by plaintiffwith

 regard. to a false arrest which was made by circuit court
                                                           when Plaintiffappealed a

                                                                   no aeed to address
 decision to the state appellate court. Plaiatiffbelieves there is

 such issue since this quali& as exception under support systems luternational,Inc'

 v. Mack, 45 F. 3aI 1g5 (?th   cir.   1995).   "ffie   make   a.a   exception for any crimina'l case

 in which Mack is a defend.ant        and.   for any applicatioo for habeas corpus that he may

 wish to file. That is, we will not imped.e him from makiug              a-oy   frliags necessary to

 protect him from imprisonment or other confinement, but we will not let him fi]s

  any paper in any other suit    inthe federal courts         of this circuit   ultil he pays the
  morrey he owes."

     B. Asanctionwould.create a double standardbecausethe federalrecord'reflects
        that Defend.ant Novoselslqr fiIed two cotetersporaneons federal lawsrrits
        directed against estate of Plaintiff deceased's wife and his attorney.
       Case: L8-2977      Document:24           Filed:   12l27l2otg   Pages: 115



                                                          atd' L7ot47? which could' have
Plaintitr opponent frled two federal lawsuits L7cv427

affected Plainti-ffinterest. If an estate of
                                             Plaintiffwife would bave been found' liabIe

                                             for payment of fess would bave been no
for Mr. Novoselsky fess, the one responsible
                                               who hired' with a wvitten contract
others than the heirs and Plaintiffwas the one
                                                       no respollsibitity' AIso Mr'
Mr. Novoses}ry when the other heir was a m|u'or having
                                                          Plaiatifflacking
Novoselsky making clai"ns of au attorney who represented'
                                                                  by attorney- As
 authorization to gus him was meant to deprive those represented'
                                                     regard 1s 2 matter that fits the
 long Plaintiffopponeut used. the fed.eral forum i:o
                                                               P1aintiff'   as   that would'
 injunction, a sanctiou shoultl not be applied unilaterally to

 ereate an inequality of chances and double standard'


                                                                   and us constitution
     4. uuder the strict reading of the federal Law 42usc$1986               would do'
        Plaintiffeither bad a.a obligation or he did what a-ny other eitizeu

                                                                       lawsuit such in
 Unlike other }itigants that come under sanctions for filing frivolous

  support systems International, Inc. v. Maek, 45 F. 3d 185 (7th cil.. 1995),
                                                                              Plaintiff

  lawsuit was not at all fivolous, aad Plaintiffnot observi:rg lack of diversity

  jurisdictior was a mistake hard. not to make as to a national banlr association'

     Any attorney having a license iu United states would have frted a federal lawsuit

  after The Tltinois state appellate court decision in Cushing v. Greyhound,
                                                                             2013         IL
                                                                               judges by
  App 1"t 10A1g? (May 16rh, 2013) described corruption of lllinois state court

  defend-ant Novoselsly whieh encouraged the fiIing of this federal lawsuit' Plairatitr

  had direet knowledge of this corruption from Novoselsky and Plaintiffwas the one

  exposing Novoselsky emails described. in that appellate opinion. Plaintiffhad an
          Case: L8-2977     Docurnent: 24        Filed:   L2l27l2AL8       Pages: 1-15



                      usc   $ 1986 to take action
                                                  against this cornrptiou' espeeially
obligation under 42
                                                 and clean up state actors when
sirce Novoselsky tried tO evade the eonsequences
                                                                    2013 aud in
declared. in a national newspaper
                                  chicago Tribune in september 8&,
                                                               emails'
front of Illinois supreme cor"ut tbat Plaintifffabricatedthe
                                                     instead' of Plahtifrwould had
     Any attorney having a license in united states
                                           was suspended by Illinois supreme
                                                                               court
 frled lawsuit after defend.ant Novoselsky
                                                    determined by a circuit Judge
 and.   after beiog sanctioned. $100,000 an already

 Lorna Propes as de&aud'ing courts and'litigants'
                                                  Exhibit 2
                                                          proceedings, Judge Lorna
    I,, faet at her d.eposition in Novosesky discrplinary

 Propes deseribed Plainti-ffas being much
                                          smarter and- even Inole knowledgeable

 thanmostoftheattorneysthateameiofrontofher.ExhibitS
                                                              requests this
        WIfiREFORE the respond.ent Tiberiu Klein respectfully
                                                                      that he will not
  Ifonorable Court notto enter any sanction' save upon Plaintiffword'

                                                        d.eseribed by the i-ajunction in
  frle any lawsuit in this federal distriet of the type
                                                            being put in a situation to
  Klein u. o'Bri,en 8s4 F. 3d 754(March 9, 2018) and of not

  defend. against qnother fed.eral lawsuit initiated
                                                     by an opponeut on related' matters'



                                                                   2018'
         Respectfully submitted this date of December     27
                                                               '
                                             Kg-'-
                                         Tiberiu Klein


   New ad.dress:                                O1d address:
   11840 Covey Ln                               C/O Ioan Rusu
   I{untley, IL60142                             6914 N Ko1mar
   (312)8068475                                 Lineolnwood IL-60712
        case: L8-2g77 Docurnent:   24        Filed:   12127na78   Pages: LL5




                                                 pro se, does hereby cerffi under
The undersigned., Tiberiu Klein, uon-attorney
                                                serve& a copy of this Besponse upoD
penalties of perlury* p-""ia"d by law, that he
all parties by subuitting a copy to defendauts
                                                kyrn ad'dresses a-nd depositing in
                                                Ddcember 27t1o' 2018'
mailing with the United-states Postal Office on




By:   fiberiu Klein
E,XHIBIT 5
    Case: Lg-2977                Document:30              Filed: 0L12212019 Pages: 3

                              NONPRECEDENTIAL DISPOSTTION
                      To be cited only in accordance with Fed' R' App' P'32'1'




                  lHniteh frtatls @su/- uf furLillB
                                       For the Seventh Circuit
                                       Chicago, Illinois 6A604
                                       Submitted December 12, 20L8
                                         Decided ]anuary 22,2019



                                                 Before

                               DtaNe P. Wooo, Chief ludge

                               FRANKH. EasrrnsRoo* Circuit ludge

                               AMY C. BARREfi, Circuit ludge



Nos. L&2977 Er18-3337                                                Appeals fromthe United
                                                                     States District Court for
TreuRruKruw,                                                         the Northern District of
    Plaintiff-Appellant,                                             Illinois, Eastem Division.
         a.                                                          No. 17 C7177
DAVIDA. NoVOSELSKY, ef aI.,
                                                                     Edmond E. Chang, ludge.
    D efen d ant s - App ell   ee s.




                                                  Order

  Last March this court affirmed a district courfs order rejecting contentions-
most of them repetitious, and many of them vexatious-that Tiberiu K1ein has
been asserting for more than a decade, arising from a 2OOZ accl,dent. We ended
with this admonition:

   Klein and [his lawyer] have caused havoc in the tort litigation [in sever-
   al state courtsl. They are not entitled to diveri the time of federal judges,
                          Docu me nt: 3o          Filed:   OU22|2O19 Pages: Q
No,. rca3lgi/ 7;1?!&r,                                                            rage z



  too, from the needs of more deserving litigants. Kiein and [the lawyer]
  must understand that they have reached the end of the line in federal
  court. Any further federal iitigation related to the 2002 accident, and the
  state suits to which it gave rise, wili be penalized under Fed. R. Civ. P.
  LL(c), Fed. R. App.P.38 and 46b), @),28 U.S.C. 51927, and other
  sources of authority to deal with frivolous and repetitious suits.

Klein o. O'Brien,884 F.3d 754,757-58 (7th Cir. 2018).

    We iearned after the fact that "further litigation" was already pending. De-
spite our warning, Klein proceeded to prosecute it in the district court. After he
ios! in a decision recognizing that it represented the sort of claims we had told
Klein he must stop pursuing see Kein a. Noaoselslcy,2018 U.S. Dist. LExIs 13607L
(N.D. I11. Aug. 13,20'J.8), Klein filed two appeals. Four days before his brief was
due, he filed a motion asking us to vacate the district court's decision and re-
mand with instructions to dismiss without prejudice for lack of complete diversi-
ty of citizenship. His evident goal was to pursue the same daims elsewhere.

    We denied that motion, though without prejudice to renewal if the diskict
court issued an indicative ruling under Circuit Rule 57. (We need the district
judge's views because the jurisdictional status o{ the suit is not peliucid.) We also
directed K1ein to show cause why he should not be penalized for continuing his
campaign of litigation in federal court after Mardr 9,20'J-8, when Klein o.
O'Brien told him that it must cease immediately.

     He responded to that order with a contention that, because many people
have wronged him (and continue to fight in state court about the allocation of
attorneys' fees from the tort judgment), he is a victim entitied to relief. He also
asserted that he should not be sanctioned because he had not filed any new fed-
eral suits after our decision. But he did not: (a) dismiss his appeals; (b) fiIe his
brief; (c) ask for an extension of time to file his brief; or (d) ask the district court
for an indicative ruling under Circuit Rule 57.

    Other parties and lawyers have filed motions for sanctiong observing among
other ttLings that I(lein indeed corrunenced new'federal litigation after March 9,
2018. Klein has opposed these motions. He also adds that his new suit should be
ignored" for tJre pu{pose of sanctions, because he dismissed it on December 26,
2018. Klein's further filings indicate thathe still believes himseU aggrieved about
                             Document: 3o        Filed:   OLl2ZlzOtg    Pages:
                                                                                 $rgu   S
Nor.   rcs3Egi   f1;'ff{zy

                                                                 or intervenor)
many matters and entitled to continue litigating (as a piaintiff
about matters related to or arising from the 2002 accident.

                                                                       to desist
    It is evident from these events that Klein is unwillin& or unable,
                                                                   in federal court'
from commencing or pursuing further accident-related litigation
                                                                 bring this cam-
Appropriate sanctions under Fed. R. App.P. 38 are essential to
paign to a close. We now make these orders'

       1. Appeals No. 18-2977 and18-33g7 are d.ismissed for
                                                            want of prosecution'
                                                                            the districi
After we entered our order of December 13, 201& Klein neither asked
                                                                            file his
judge for an indicative ruting nor asked us for an extension of time to
                                                                           delinquent'
brief. That brief has been due since December 1A,2018, and remains
                                                                         unwarranted
Klein has not been diligent in appellate litigatiorr, and it would be
                                                                               appellate
to require the appelle", to b"ut the legal fees of responding to a belated
brief in a case that is at best substantively frivolous and at worst both   frivo-
 lous andoutside federal jurisdiction. Because the appeals are being dismissed'
 the district courf s decision stands as the finai disposition of. Kleinu. Noooselsky'

       2. As a sanction for continuing to litigate these claims after Mardr 9, 201& the
 date of our decision in Ktein o. O'Bien, Klein must reimburse defendants in Klein
 a. Noaoselsg xrdany other suit he filed in federal court (including the one dis-
 missed last month) for any attorneys' fees they have incurred, in the district court
 or this court, after that d.ate. Klein also must Pay apenaity of $1,000.

                                   file statements of the attomeys' fees and costs
       3. Defendants have 14 days to
 reasonably incurred in dealing with Klein's federal litigation after March 9,2078.
 Klein will have L4 days to respond to those statements.

        If Klein does not pay these awards within 14 days of their entry, we will
       4.
 enter an order under Support Systems International,Inc. zt. Mack,45 F.3d 185 (7th
 Cir. 1995), suspending his right to litigate in the courts of this circuit untilfull
 payment has been made.
              Case: t8-2977                  Document: 3l-          Filed:   OLt22t2019 Pages:         2




                                                    CIRCUIT
     UNITED STATES COURT OF APPEALS FOR THE SEVENTH

                                                                                       office of the Clerk
Evaett McKintey Dilksan United States Courthouse                                      Phone: (312) 435-5850
       !room27?2 -219S' Dearbom Street                                                ww.caT.uscourts.gov
             Cricago, Iliinois 506M




                                                   FINAL JUDGMENT

  January 22,2019


                                         DIANE     P.   WOOD, Chief Circuit ludge
    Before:
                                         FRANK H. EASTERBROOK Circuit ludge

                                         AMY C. BA.RRETT, Circuit ludge




         Appeals No. 18-2977 and78-3337 are DISMISSED, with costt for want of
 proseoition. After we entered our order of December 13, 2018, Klein neither asked the
 district judge for an indicative ruling nor asked us for an extension of time to file his
 brief. That brief has been due since December 70,2078, and remains delinquent. Klein
 has not been diligent in appellate litigation, and it would be unwarranted to require the
 appellees to bear the iegal fees of responding to a belated appellate brief in a case that is
 at best substantively frivolous and at worst both frivolous and outside federai
 jurisdiction. Because the appeals are being dismissed, the district court's decision stands
 as the final disposition of Klein a. NoaoselsW. As a sanction for continuing to litigate
 these claims after March 9, 2018, the date of our decision in Klein a. O'Brien, Klein must
         Case:   LB-2977      Document: 31           Filed:   Ott22l20tg    Pages: 2


                                                                                        Page2
Nos. L8-2977,18-3337



reimburse defendants tn Kein o. Nottosels$ mdany other suit he
                                                                      filed in federal court
                                                                                 incurred' in
(including the one dismissed last month) for any attorneys' fees they have
the district court or this court, after that date. Klein also must Pay
                                                                        apenalty of $1,000'
                                                                     and costs reasonably
Defendants have 14 days to file statements of the attorneys' fees
                                                                           Klein will have 14
incurred in dealing with Klein's federal litigation after Marcl:r 9,2018-
days to respond to those statements.If Klein does not pay these awards
                                                                              within L4 days
                                                                                    tt' Mack,45
of their entry, we will enter an order under Support Systems lnternational,lnc'
F.3d 1g5 (/'Cir. :tggs),suspend]ng his right to litigate in the courts of
                                                                            this circuit until
 full payment has been made. The above is in accordance with the decision of this court
 entered on this date.




  fom name: c7-Fina{udgzrent(fom   ID: 132)
E,XHIBIT 6
    Case: L8-2977                  Document: 43            Filed:   OAZAZAL?     Pages: 3




                   lf,nitB} fitwtw 6.surl uf furuilk
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604


                                             February 22,2019



                                                 Before

                                 DteNe P. Wooo, Chief ludge

                                 FRANKH. EASTERBRooK Circuit ludge

                                 AMY C. BanRtrt, Circuit Judge



Nos. 18-2977 &18-3337                                                 Appeals from the United
                                                                      States District Court for
TrssRruKrsN,                                                          the Northern District of
    PlaintiffAppellant,                                               Illinois, Eastem Division.
         o.                                                           No. 17 C71n
Dauo A. NovosELSKt,                et al.,
                                                                      Edmond E. Chang, ludge.
    D efen d ant   s-   App ell ee s.




                                                   Order

     Defendants in two of Tiberiu Klein's suits have responded to our order of
|anuary 22,2079, by documenting the attomeys' fees they incurred in resisting
his litigation after Mardr 9,20\8. Klein has replied.

     In hiS resPonse tO Adam Powers's request, Klein Presents SOme arguments
that he contends apply to all four reguests. FIe asserts that our order of ]anuary
22was mistaken*that he has done nothing sanctionable and that at all events
the attorneys' fees must be limited drastically.
                          Document: 43             Filed:   AZtZzl2Otg     Pages:
                                                                                    trug"Z
Nor. rcsS8#7;1{7uy


                                                                    who are not
    ore of his arguments is that, because his suits name defendants
                                                                    federal subject-
completely diverse from him, so that they do not come within
                                                             lacks the authority to
matter jurisdiction under 28 U.S.C. 51332, a federal court
                                                                      frivolous or
award sanctions on the ground that the claims are substantively
                                                              we have resolved (the
vexatious. whether thete was jurisdietion is not a subject
                                                               prosecution) and not
order of ]anuary 22 dismissed Klein's appeals for want of
                                                                 131(1992), holds that
one we need to resolve now.Willy o. Ciistat Corp.,503 U.S.
a federal court may award sanctions under Fed. R Civ.
                                                            P' l'L even if it lacked
                                                                         of sanctions as
subject-matter lurisdiction. That holding applies to other grounds
                                                                             (whidr is
*"i1. rilir,g a federal suit in the absence of subject-matter jurisdiction
                                                                                  It is a
how Klein now describes his litigation) is an example of abuse of process'
 reason to award sanctions, not a prohibition on the award'

                                                                              (2A17), arrd
    His other principal argument is that Manuel a.loliet,737 S. Ct' 9L1
                                                                             Yet this
later decisions in thii circuit, estabiish that his suits are not frivolous'
argument is itself frivolous. Manuelhoid.s that police and other public officials
violate the Fourth Amendmentby holding a Person, pending triaL in the
                                                                                 absence
                                                                                    (or
of probable cause. None of the defendants in Klein's suits is a police officer
inJeed any kind of state actor), and none is alleged to have arrested or detained
him without probable cause. (This iine of argtrment also is incompatible with the
 contention that the courts lacked subject-matter jurisdiction. A bona fide claim
 based on Manuel comes within the federal-question jurisdiction of 28 U.S.C'
 s1331.)

      Klein has not given us any reason to revise our conclusion of January Z2that
 his frivolous litigation, which continued after our statement that it must stop
 immediately, entitles the defendants to be reimbursed for the attomeys' fees they
 incurred after March 9,2A78.

      Only brief comments are needed to address Klein's resPonses to the four
 petitions for fees. Klein asserts that MB Financial Bank and Greyhound Lines are
 limited to the expenses incurred in moving to dismiss his suits for lack of
 jurisdiction. That argument is inconsistent with Willy and with the practicaiities
 of litigation, whicle oblige defendants to address the merits even if they hope that
 the jrrdge urill e'ventu.ally d.isrniss on jr:risdictional gror.rnds. I(lein liti6ated the
 merits vigorously in district courU only on appeai did he assert that the district
 court never had jurisdiction. The defendants had to respond in kind.
                          Document: 43          Filed: AUzzlzOLg       Pages:
                                                                                $ug" s
No,. rcaltF#3;19Il|,lry


                                                                       compensated
     Klein contends that Daniel o'Brien and his law firm should be
                                                                time than they seek
for less than they seek because they did not spend eYet:. tnore
                                                              dismissed' Kiein
compensation for. Not to have done more to have his suits
                                                                  of Klein's frivolous
insists, acquiesced in them. The argument is another example
                                                            not the sort of conduct
contentions. Economizing in the face of a frivolous suit is
that a federal court should deter.

                                                                     dismissed his
     Finally, Klein opposes Adam Powers's request because Klein
                                                                   stop fiiing and
suit against fowers (a suit filed after we told Klein that he must
                                                                     But he does
litigating these suits) before Powers',s lawyer filed an aPPearance'
.roia"rry that powers was required to engage counsel, who needed to spend
                                                                 to be cornpensated
some time d.etermining how best to proceed. Powers's request
 for lrlhours of legal time is reasonable.

     Other arguments have been considered but do not require discussion'

     We now make the following orders:

         L.KleinmustPaya$l,,000penaltytotheCierkofCourt
         2. Klein must pay $2,940 to Adam Powers
         3. Klein must pay fi5,687.50 to Daniel O'Brien and his    law firm (Winters
         Salzetta O'Brien & Richardson, LLC)
         4. Klein must pay $27,554.50 to MB Financial Bank, N'A'
         5. Klein must pay $15,386.50 to Greyhound Lines,Inc'


 If these sums are not paid withinl-4    days, the court will enter an order under
 Support Systems lntsrnational, lnc. a. Mack,45 F.3d 185 (7th Cit.7995), suspending
 his right to iitigate in the courts of this circuit unfrl full payment has been made-

     Klein must understand that these orders are enforceable as a judgment,
 which may be collected through the usual means (attadrment of bank accounts,
 garnishment of wages, exectltion against real property) wheiher or not he pays of
 his own accord.
